t c summary opinion united_states tax_court john bruce corcoran and frances h corcoran petitioners v commissioner of internal revenue respondent docket no 15713-11s filed date john bruce corcoran and frances h corcoran pro sese sarah e sexton for respondent summary opinion gerber judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant 1unless otherwise indicated all section references are to the internal_revenue_code in effect for the year in issue to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case the sole controversy in this case concerns whether petitioners are entitled to deduct a dollar_figure individual_retirement_account ira contribution for their tax_year respondent determined a dollar_figure income_tax deficiency and petitioners contend that respondent’s determination is in error background3 petitioners resided in california at the time their petition was filed on their joint federal_income_tax return each petitioner claimed a dollar_figure ira deduction resulting in a total deduction of dollar_figure from their joint gross_income respondent disallowed john bruce corcoran’s petitioner dollar_figure deduction using information received from his employer indicating that he was covered by his employer’s retirement_plan during petitioner was employed by new york life nyl as an insurance agent on a form_w-2 wage and tax statement which was also provided to respondent nyl checked box indicating that petitioner wa sec_2certain computational adjustments result from the dollar_figure disallowance and there is no dispute over or reason to consider those pro forma adjustments 3the underlying facts in this controversy are not disputed by the parties covered by nyl’s retirement_plan during nyl had a defined_contribution_plan dcp and a defined_benefit_plan dbp petitioner did not know that nyl had automatically enrolled him in the dbp and he made no contributions to that plan in addition the dbp did not vest until after five years of employment petitioner was aware of the dcp and its operation he understood that with respect to each employee the benefits depended upon attaining a certain level of commissions threshold petitioner realized that he would not reach the threshold and therefore there was no incentive for him to participate in the dcp consequently petitioner decided not to make contributions to the dcp on the basis of his sales performance he knew that a dollar_figure ira contribution would exceed any contribution that he would be permitted to make to the dcp in addition petitioner expected to be terminated from his employment because he was below nyl’s sales production minimum standards as expected petitioner’s employment was terminated by nyl in date before petitioners filed their tax_return after his termination petitioner did not receive any benefits from the dcp or the dbp when petitioners filed their tax_return petitioner was unaware of any contributions that had been made by nyl to his dcp or dbp account and knew that it was unlikely that he would ever receive any benefit from the dcp or dbp plan accordingly petitioner timely contributed dollar_figure to his ira and claimed a corresponding deduction for discussion deductions attributable to contributions to an individual_retirement_account may be limited if a taxpayer is an active_participant in certain other pension stock bonus or profit-sharing_plans see sec_219 an individual is to be considered an active_participant in a plan if he is accruing benefits under the plan even if he has only forfeitable rights to those benefits h_r rept no pincite c b supp sec_1_219-2 income_tax regs concerns defined benefit plans and in particular states a n individual is an active_participant in a defined_benefit_plan if for any portion of the plan_year ending with or within such individual’s taxable_year he is not excluded under the eligibility provisions of the plan although active_participant is not defined in sec_219 that term has been addressed in several cases in 85_tc_168 this court focused upon the legislative_history of sec_219 and relied upon the explanation that ‘ a n individual is to be considered an active_participant in a plan if he is accruing benefits’ quoting h_r rept no supra pincite c b supp pincite as the test for being an active_participant in eanes the taxpayer made voluntary contributions to the plan but his rights were forfeited by the time he filed his income_tax return likewise in 683_f2d_57 3d cir aff’g tcmemo_1980_532 the taxpayer worked for only a few months and made contributions to the company plan which were forfeited by the time he filed his income_tax return in 638_f2d_1105 7th cir rev’g tcmemo_1978_498 the taxpayer was covered by a pension_plan during the taxable_year but it became clear that he could not acquire any benefit from the plan even though contributions were made to the plan and it appeared that he was an active_participant the court_of_appeals for the seventh circuit found in considering a prior version of sec_219 that t o include foulkes within the scope of the phrase ‘active participant’ does nothing to further the congressional purpose behind sec_219 now sec_219 and likewise contravenes the congressional purpose in creating the deduction for ira’s foulkes v commissioner f 2d pincite this court and the court_of_appeals for the ninth circuit in a subsequent and similar case declined to follow the reasoning of the court_of_appeals for the seventh circuit in 788_f2d_1406 9th cir aff’g tcmemo_1984_533 the court_of_appeals stated that we believe that the foulkes interpretation of sec_219 is inconsistent with the statute’s plain meaning and the legislative_history sec_219 of the code states that an ira contribution is not deductible if the taxpayer is an active_participant in a qualified_plan ‘for any part of such year’ in orvis the taxpayer had made contributions to the plan and received a refund of the contributions during the tax_year in which she terminated service respondent contends that because petitioner was enrolled in nyl’s dbp he was an active_participant even though he had been automatically enrolled without his knowledge he did not make any contributions and he did not accrue any benefits this case does differ factually from some of the above-cited cases in that it is not clear that contributions were made by petitioner’s employer and also because petitioner made no contributions to either plan in theory however this case does not differ from precedent of this court and is therefore indistinguishable even though petitioner did not pay and or accrue any benefits during the taxable_year petitioner admitted in the record that he was enrolled in nyl’s dbp in even though he was not aware that he was petitioner strenuously argued that it would be inequitable to disallow his ira deduction in the light of the circumstances we agree with petitioner that considering the facts the result is inequitable and does nothing to further the congressional purpose underlying the enactment of sec_219 however simply because petitioner was enrolled in a defined_benefit_plan during no matter how superficial and ineffective that coverage may have been he is not entitled to deduct the dollar_figure ira contribution and we so hold to reflect the foregoing decision will be entered for respondent
